 



Exhibit 10.1
BROCADE SENIOR LEADERSHIP PLAN
Revised: November 16, 2007 (effective as of fiscal year 2008)
PURPOSE
The Brocade Senior Leadership Plan is designed to link incentive compensation
with Company performance.
PERFORMANCE PERIOD AND PAYOUT PERIOD
Performance against Company and individual objectives is measured annually
(according to the Company’s fiscal year) (Plan Period), but will be reviewed
semi-annually. Payout of earned cash bonuses, if any, occurs on an annual basis.
ELIGIBILITY
Regular full-time and part-time Vice President (VP) level employees are eligible
to participate in the Senior Leadership Plan Program. To the extent a VP is
eligible to and participates in the Company’s Sales Incentive Plan, then that VP
shall not be eligible to participate in this Senior Leadership Plan.
Participants must be regular (full-time or part-time) employees at the end of
the fiscal year to be eligible to receive a Senior Leadership Plan Payout.
PARTICIPANT PERFORMANCE
As each Plan Period begins, participants must complete a CEO or VP Performance
Contract. Performance contracts should be tied to company and departmental goals
as outlined by the board of directors (i.e., company priorities and
initiatives). All goals must be tied to overall company objectives and have
defined measurements.
Before Performance Contracts for Executive VPs are final, they are to be
reviewed and approved by Finance, Human Resources, and the Chief Executive
Officer (CEO). Performance Contracts for Functional VPs are reviewed and
approved by the applicable Executive VP. The CEO’s Performance Contract shall be
reviewed by the Chair of the Board of Directors and the Chair of the
Compensation Committee.
At the end of each Plan Period, actual performance against the plan’s financial
metric goals is determined by Finance and provided to the plan participants.
Performance against goals is then assessed by the Participant and then reviewed
and assessed by the VP’s manager, in order to determine each participant’s bonus
payout for the period. The Compensation Committee reviews and approves all
Section 16 Officers’ performance and bonus payouts annually. The CEO reviews and
approves all other VP cash bonus payouts. The Compensation Committee shall
review and approve the CEO’s bonus payouts.

 



--------------------------------------------------------------------------------



 



COMPANY PERFORMANCE & SENIOR LEADERSHIP PLAN FUNDING
Each Plan Period, Brocade’s Board of Directors will set a Non-GAAP Operating
Profit target for the Company to achieve during the Plan Period (Target OP).
At the end of each Plan Period, Brocade will determine amounts to be paid under
the Senior Leadership Plan based on the actual performance achieved by Brocade
during the Plan Period (Actual OP) relative to the Target OP (Actual Funding).
The Actual OP will be communicated following the end of each Plan Period.
PARTICIPANT INCENTIVE TARGET
A Participant’s Incentive Target is determined by the Participant’s pay grade at
the end of the 12-month Plan Period, unless otherwise indicated in writing by
Brocade.

      Participant Pay Grade   Annual Incentive Target CEO   100% Section 16
Officers   60% Other CEO Direct Reports
and any VPs selected by the CEO   50% Other VPs   40%

SENIOR LEADERSHIP PLAN PAYOUTS
On an annual basis, the Compensation Committee reviews and approves Section 16
Officers’ performance and cash bonus payouts. The CEO reviews and approves all
other VP cash bonuses. Program payouts are made within eight (8) weeks following
the conclusion of the 12-month Plan Period. Payouts will be pro-rated for
Participants who are hired or transferred into the Senior Leadership Plan during
any Plan Period.
Except as otherwise agreed upon by: (i) the Compensation Committee for the CEO
and other Section 16 officers, and the CEO for all other VPs, and (ii) the
Participant, for each Participant, the cash bonus payout is calculated based on
the following formula (less applicable taxes and deductions):
Bonus Payout = (Actual Funding) x (Goal Points Earned for the year) x (Annual
Incentive Target) x (Annual Salary)

                                              Goal Points         Business Unit
          Company   Revenue               Company   Non-GAAP   and              
      Revenue   Operating Margin   Non-GAAP Operating   Individual        
Participant   Targets   Targets   Margin Targets   Goals   Total
CEO
    50 %     50 %     —       —       100 %
VPs
    50 %     40 %     —       10 %     100 %
(non-Business Unit)
                                       
Business Unit
    25 %     25 %     50 %     —       100 %
VPs
                                       

 



--------------------------------------------------------------------------------



 



Bonuses will be calculated using the annual base salary and Annual Incentive
Target as of the last day of the Plan Period, except as set forth above or
otherwise indicated in writing by Brocade.
Departmental budgets are communicated at the beginning of each fiscal year and
may be updated quarterly throughout the year by the CEO and CFO. Adherence to
the individual’s departmental budget is a gate for the individual to qualify for
the Senior Leadership Plan bonus. Failure to adhere to the agreed upon budget
disqualifies the individual from a bonus payout.
ADMINISTRATIVE PROCEDURES
Compensation Committee Approval
The Compensation Committee reserves the right to decrease or eliminate bonus
otherwise indicated.
New Hires and Promotions
Participants new to the company or who are promoted into the Senior Leadership
Plan must complete a VP Performance Contract within 60 days of beginning in the
new position.
Position/Salary Factor
Payout will be based on the Participant’s annual base salary and job position on
the last day of the Plan Period. Bonuses may be pro-rated if Participant
received a cash bonus under another bonus program.
Terminations: Anyone who is not on the payroll as of the end of the fiscal year
is not eligible to receive a cash bonus payout.
Leaves of Absences, Disability or Death: In the event of the Participant’s
death, disability time off, or leave of absence, Payouts will be made on a
pro-rated basis, based on the number of days the Participant was actively
working at Brocade. If the Participant is on a legally protected leave of
absence (e.g. Family Medical Leave or Military Leave), the Participant’s
eligibility for participation in Plan may be extended beyond the time above, in
accordance with the laws governing the legally protected leave. In the event of
death, any cash bonus payments will be paid to the Participant’s primary
beneficiary as designated in the Participant’s Brocade life insurance plan
documentation, if any, or will otherwise be paid to his or her estate.
Performance Improvement Plan/Disciplinary Situations (Development Needed): If a
Participant, at anytime prior to the cash bonus payout 12-month Plan Period, is
subject to a performance improvement plan, discipline or demotion, Brocade may,
in its sole discretion, reduce or eliminate the cash bonus payment that the
Participant would otherwise have been eligible to receive. If, at the time prior
to the Payout for a 12-month Plan Period, it is determined that a Participant
may be subject to corrective action, discipline or demotion, then Brocade may

 



--------------------------------------------------------------------------------



 



withhold the entire cash bonus payout, or a portion thereof, until after a final
decision on such corrective action has been made. If a Participant is given a
performance rating of Development Needed, the Participant will not be eligible
to receive a Payout. Only the VP of Human Resources or CEO may approve
exceptions to this policy, except that the Compensation Committee must approve
exceptions for Section 16 officers.
Other Provisions: Participation in the Senior Leadership Plan does not
constitute an agreement (express or implied) between the Participant and Brocade
that the Participant will be employed by Brocade for any specific period of
time, nor is there any agreement for continuing or long-term employment. Terms
and conditions regarding the Senior Leadership Plan and any participation
therein, including but not limited to Senior Leadership Plan eligibility, Senior
Leadership Plan funding, and performance and payout criteria and determinations,
are subject to change by Brocade at any time in its sole discretion. Brocade and
its Board of Directors retain the absolute right to interpret, revise, modify or
terminate the Senior Leadership Plan at any time in its sole discretion.

 



--------------------------------------------------------------------------------



 



ADDENDUM TO BROCADE SENIOR LEADERSHIP PLAN
(DATED OCTOBER 21, 2005)
Notwithstanding any terms to the contrary in the Brocade Senior Leadership Plan,
the following terms shall apply to the Bonus Payout under the Senior Leadership
Plan for fiscal 2006 and 2007:

                        2006             2007
Executive Officers and Certain Other Officers
       
Cash Bonus Premium1
  Up to 1.0x of 2006 Bonus Target   Up to 0.5x of 2007 Bonus Target3
Restricted Stock2
  1.5x of 2005 Base Salary   N/A
 
       
Other Officers
       
Cash Bonus Premium1
  Up to 0.35x of 2006 Bonus Target   Up to 0.35x of 2007 Bonus Target3

 

1   In addition to normal bonus and subject to achievement of revenue and
operating margin/profit targets determined by the Board of Directors and other
Company and departmental financial, strategic and operational metrics.   2   The
number of shares of restricted stock to be issued is multiplied by such
employee’s 2005 base salary, divided by then fair market value on the date of
grant. The grants will be subject to 2-year cliff vesting. These grants will be
in lieu of any 2006 focal option grants for such employees.   3   The Cash Bonus
Premium for 2007 pursuant to this Addendum shall be calculated based on (i) the
officer’s base salary as of the last day of the Plan Period and (ii) the Annual
Incentive Target deemed to be in effect as of the beginning of the 2007 Plan
Period (without any subsequent adjustments during the period, unless otherwise
indicated in writing by Brocade).

 